Warner, J.
The plaintiff, King, had obtained a judgment against the testator in his lifetime, which was a valid subsisting judgment at the time of the testator’s death, in June, 1865, but afterwads became dormant, and has since been revived as provided by law, and the question is, whether this judgment is to be paid according to its dignity and priority of lien as the same existed at the time of the testator’s death, or whether it is to be classed and paid as a dormant judgment debt out of the assets of the testator. According to the provisions of the Code, and the. former adjudications of this Court, all judgments which were legal, valid, subsisting judgments at the time of the death of the testator or intestate, are to be paid according to their priority of lien at that time. Therefore, if such judgments should afterwards become dormant, and afterwards be revived before the assets of the estate shall have been distributed, such revived judgments will relate back, as to the order of payment, to the exact position which such judgments occupied at the death of the testator or intestate, and are to be paid according to the priority of lien as the same existed at that time.
Let the judgment of the Court below be reversed.